      Case 3:18-cv-00183 Document 98 Filed on 07/16/20 in TXSD Page 1 of 2
                                                                         United States District Court
                                                                           Southern District of Texas

                                                                              ENTERED
                                                                              July 16, 2020
                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF TEXAS                         David J. Bradley, Clerk

                           GALVESTON DIVISION

JACQUELINE CORTEZ                       §
BURLINGAME, ET AL.,                     §
                                        §
             Plaintiffs.                §
                                        §
VS.                                     §     CIVIL ACTION NO. 3:18-CV-00183
                                        §
GALVESTON COUNTY, ET AL.,               §
                                        §
       Defendants.                      §


                ORDER ADOPTING MAGISTRATE JUDGE’S
                MEMORANDUM AND RECOMMENDATION

       On December 4, 2019, this case was referred to United States Magistrate

Judge Andrew M. Edison pursuant to 28 U.S.C. § 636(b)(1)(B). Dkt. 58. Judge

Edison considered two motions for summary judgment: (1) the defendants Boon-

Chapman Benefit Administrators, Inc., Soluta Health, Inc., Kathy White A/K/A

Kathy Jean Jordan, Garry Killyon, Alexis Ensley, and Kimberly Boykins’s motion

for summary judgment (Dkt. 46); and (2) the defendants Galveston County and

Sheriff Henry Trochesset’s motion for summary judgment (Dkt. 48) (collectively,

the “Motions”). On April 27, 2020, Judge Edison filed a memorandum and

recommendation (Dkt. 86) recommending that the Motions be granted.

       On May 11, 2020, the plaintiffs filed their objections. Dkt. 89. In accordance

with 28 U.S.C. § 636(b)(1)(C), this court is required to “make a de novo

determination of those portions of the [magistrate judge’s] report or specified
     Case 3:18-cv-00183 Document 98 Filed on 07/16/20 in TXSD Page 2 of 2



proposed findings or recommendations to which objection [has been] made.”

After conducting this de novo review, the court may “accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate judge.”

Id.; see also Fed. R. Civ. P. 72(b)(3).

         The court has carefully considered the objections raise by the plaintiffs; all

responses and replies related to the objections; the memorandum and

recommendation; the pleadings; and the record. The court accepts Judge Edison’s

memorandum and recommendation (Dkt. 86) and adopts it as the opinion of the

court.

         Accordingly, the court grants the defendants Boon-Chapman Benefit

Administrators, Inc., Soluta Health, Inc., Kathy White A/K/A Kathy Jean Jordan,

Garry Killyon, Alexis Ensley, and Kimberly Boykins’s motion for summary

judgment (Dkt. 46). The court also grants the defendants Galveston County and

Sheriff Henry Trochesset’s motion for summary judgment (Dkt. 48).

         Signed on Galveston Island on the 16th day of July, 2020.



                                          ______________________________
                                               JEFFREY VINCENT BROWN
                                            UNITED STATES DISTRICT JUDGE




                                            2
